Citation Nr: 1223144	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-23 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus. 

2.  Entitlement to an evaluation in excess of 10 percent for left foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1990. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted separate 10 percent ratings for right and left foot disabilities; previously, they had been assigned a single 10 percent rating as a bilateral condition.  In addition, the service-connected foot disability for each foot was expanded to include plantar fasciitis, degenerative joint disease, and great toe callus.  The Veteran disagreed with the evaluations and perfected his appeal regarding these issues. 

In January 2011, the Veteran testified before the undersigned Acting VLJ via video teleconference from the San Antonio Veteran's Service Center.  A transcript has been incorporated into the record.  The appeal was remanded by the Board in May 2011.  After the case was again returned to the Board, the Veteran submitted additional relevant evidence, for which he signed a waiver of initial RO review.  

In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran is employed, and has not alleged that his bilateral foot disabilities preclude employment.  Therefore, under the circumstances of this case, the Board finds that there is no inferred TDIU claim to be considered as part of the current appeal.  

As noted in the May 2011 Board remand, the issues of entitlement to service connection for diabetes mellitus and for hypertension have been raised by the record (See July 2007 Statement; October 2006 VA Form 21-4142), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected right foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus are all mild in degree, with pain, but without significant functional impairment.  

2.  The Veteran's service-connected left foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus are all mild in degree, with pain, but without significant functional impairment.  

3.  The schedular criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected bilateral foot conditions.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).    

2.  The criteria for an evaluation in excess of 10 percent for service-connected bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in October 2006, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  

In a letters dated in September and October 2006 and June 2008, he was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, the letter provided information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated, and a supplemental statement of the case was provided in October 2010, thus correcting any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 

Although the June 2008 letter mistakenly included the diagnostic criteria for hepatitis, the Board finds that this was harmless error, because, first, the Veteran has not claimed to have been confused or otherwise prejudiced by this erroneous aspect of the notice.  Additionally, he was provided with actual notice of the appropriate diagnostic criteria in the statement of the case furnished in August 2008, which has been followed by readjudication and the issuance of a supplemental statement of the case in October 2010, as noted above.    

At the Board videoconference hearing in January 2011, the undersigned explained the issue, and suggested the submission of evidence that may have been overlooked.  Evidence identified at the hearing was requested pursuant to the remand development.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Available service treatment records have been obtained.  All identified treatment records have been obtained.  Potentially relevant records identified by the Veteran at his Board hearing were subsequently obtained; although these were received after the appeal was returned to the Board, the Veteran waived initial RO consideration of the evidence.  VA examinations were provided in October 2006 and September 2010.  Taken together, the examinations described the disabilities in sufficient detail for the Board to make an informed decision on the issues.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, there is no evidence indicating that there has been a material change in the service-connected disorder since the last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Private X-ray reports dated in June 2006 show that in the right foot, there was a large plantar calcaneal spur.  There were mild degenerative changes of the right first metatarsophalangeal (MTP) joint, with other joint spaces adequate.  In the left foot, there was a minimal degenerative changes at the first MTP, with all other joint spaces benign.  There was a large plantar calcaneal spur on the left heel and minimal posterior calcaneal spurring.  

In a statement dated in September 2006, the Veteran said that his condition had worsened since its onset in service.  He said that the pain has increased and his mobility had worsened.  He still had to exercise his feet after sitting for a few minutes or first getting up in the morning.  He could not stand for long periods or walk for short distances without experiencing great pain.  At least 3-4 times per week, he was awakened from sleep due to pain.  He said he had taken off work a number of times due to his feet, and his involvement as a reserve deputy sheriff had been greatly limited due to his feet.  

On a VA QTC examination in October 2006, the Veteran said that he had constant pain in the bottom of both of his feet.  He said that the pain was burning, aching, and/or sharp in nature, and was at a level of 8 out of 10.  The pain could be elicited by physical activity, or come by itself.  It was relieved by rest and medication.  He could function with the pain, as long as he had medication.  He said he had pain and swelling at rest, and while standing or walking.  From the history, his functional impairment was that he could not walk or stand for long periods.  On examination, there was painful motion and tenderness in both feet.  Pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  He did not show any limitations in standing and walking, and did not require any type of support with his shoes.  He had bilateral great toe calluses on examination.  Non-weight bearing X-rays showed mild degenerative joint disease.  

The examiner noted that the VA had previously established a diagnosis of bunionette deformity with plantar prominence, fifth metatarsal head, and hyperkeratosis lesion formation, bilaterally.  He stated that the diagnosis was changed to bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus, bilaterally, based on subjective history of multiple foot conditions, objectively positive radiology reports, and examination findings.  

In the March 2007 rating decision, the RO revised the description of the Veteran's service-connected foot disabilities to reflect the changed diagnosis, and separated the previously rated bilateral condition into right and left foot disabilities, each assigned a 10 percent rating. 

Records of the Veteran's treatment as a retiree at Laughlin Air Force Base show that in May 2008, he was seen complaining of bilateral foot pain which hurt more after rest and when he arose from bed in the morning.  He had been diagnosed with plantar fasciitis and left and right bunion deformity at the VA.  He was to be referred for a podiatry consult.  

The podiatry consult, in July 2008, revealed that the Veteran complained of bilateral heel pain, which was sharp, and worse on arising in the morning and with weightbearing after rest.  He reported positive difficulty walking.  On examination, he had pain to palpation of the plantar medial tubercle.  Muscle tone was normal, and strength was 5/5 for all groups tested.  He had a semi-flexible low arched foot type.  The pain did not radiate from the plantar medial tubercle.  X-rays showed an inferior calcaneal bone spur with no signs of fracture or periosteal fluffiness.  The impression was plantar fasciitis bilateral and periostitis bilateral. He was told to wear a pad along with ace bandage, for moderate compression to the feet, as much as possible until a follow-up visit.    

When seen for follow-up two weeks later, the Veteran said his pain was unimproved.  The pain was present even when lying in bed, and the medication gabapentin had not helped.  The impression was diabetes mellitus with neurological manifestations, and he was to have a neurology consult.  

On a VA podiatry examination in September 2010, the Veteran reported a history of symptomatic hyperkeratotic lesions/calluses on the plantar aspect of both 5th metatarsal heads.  He had a history of pain that included the plantar fascia and the soles of both feet.  Superimposed upon that complaint was diffuse burning pain in both feet, including at night, and he had a diagnosis of symptomatic small fiber neuropathy due to diabetes mellitus.  The doctor noted that although diabetes mellitus was diagnosed in 1994 or 1995, the Veteran complained of burning pain dating back to 1988 to 1990.  

On examination, the examiner noted that the Veteran had a mild pes planus foot type bilaterally with the longitudinal arches preserved.  There was normal form and function of the tibialis posterior and tendo-Achilles bilaterally.  There was no pain upon manipulation of either foot.  Tendo-Achilles alignment was normal with weight bearing and non-weight bearing.  There was no painful motion, edema, weakness, or instability.  There was mild tenderness to palpation in the course of the plantar fascia and the soles of both feet.  Gait was normal.  Weight bearing was mildly abnormal with the focal weight bearing hyperkeratotic lesions beneath the 5th metatarsal heads mildly on the plantar aspects of both great toes.  Walking ability, standing ability, and distance tolerance were unimpaired.  He neither had nor required assistive devices.  There were minimal range of motion impairments with attention to both first MPT joints.  The assessment was bilateral mild plantar fasciitis, bilateral mild symmetric pes planus (which the examiner said was not related to service), no metatarsal head bony prominence, and mild osteoarthritis of both first MTP joints, essentially asymptomatic.  He also had superimposed symptomatic small fiber neuropathy of diabetes mellitus.  The findings identified, including plantar fasciitis, would provide mild limitation for standing/ambulatory activities of daily living or performance of customary occupational responsibilities, including current work as a security guard.  

At his hearing before the undersigned in January 2011, the Veteran testified that he suffers from hot, throbbing pains in his feet.  Sometimes they swell, and sometimes he experiences a tingling sensation.  This causes him difficulty with standing on his job as a security guard.  He has tried various things to relieve the pain, such as elevating his feet, soaking them, and taking medication.  He has had to take a lot of sick leave from his job due to his feet, about 2 to 4 times per month.  He submitted two statements his place of employment, one from the area operations manager, and one from a secretary, stating that he had taken a lot of sick leave due to his feet.

The Veteran's bilateral foot disabilities have been rated by analogy under Diagnostic Code 5284, which provides ratings for residuals of other foot injuries.  38 C.F.R. § 4.71a.  In this regard, no other diagnostic codes included in 38 C.F.R. § 4.71a pertaining to the feet are potentially applicable.  The Veteran does not have weak foot, defined as a symptomatic condition secondary to many constitutional conditions, characterized by musculature atrophy, disturbed circulation and weakness.  38 C.F.R. § 4.71a, Code 5277.  He does not have pes cavus (claw foot), metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, Diagnostic Codes 5278, 5280, 5281, 5282, and 5283 are likewise not applicable.  

Concerning pes planus, although the examiner in October 2006 reported that there was no pes planus, in July 2008, he was reported to have a semi-flexible low arched foot type, while in September 2010, a mild pes planus foot type bilaterally with the longitudinal arches preserved was observed.  Service connection is not in effect for pes planus, if present, but there is also no symptomatology separately attributable to such condition.  In this regard, there is no weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, or marked pronation, and symptoms such as pain on manipulation and use of the feet and callosities are not separable from the service-connected disorders.  See 38 C.F.R. § 4.71a, Code 5276; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  

Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

In a statement dated in September 2006, the Veteran said that his condition had worsened since its onset in service.  He said that the pain has increased and his mobility had worsened.  He still had to exercise his feet after sitting for a few minutes or first getting up in the morning.  He could not stand for long periods or walk for short distances without experiencing great pain.  At least 3-4 times per week, he was awakened from sleep due to pain, and he had taken off work a number of times due to his feet.  

X-rays have shown a large plantar calcaneal spur in the heel of each foot.  He also has mild degenerative changes.  On examination in October 2006, he had painful motion and tenderness in both feet, although he did not show any limitations in standing and walking, and did not require any type of support with his shoes.  He also had bilateral great toe calluses on examination.  

At the time of the October 2006 VA examination, the examiner found the Veteran to have bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe calluses, bilaterally, and these disabilities define the service-connected disability picture.  He also has calcaneal spurs, which cannot be dissociated from the service-connected disability picture, particular in view of his complaints of heel pain extending back to active service, with no intervening normal X-rays.  

The Veteran also has been found to have neuropathy of his feet, due to diabetes mellitus.  Service connection is not currently in effect for diabetes mellitus.  In this regard, when seen for an outpatient podiatry consult in July 2008, the Veteran complained of bilateral heel pain, which was thought to be plantar fasciitis.  After two weeks of recommended treatment, however, there was no improvement, and this time, he was thought to have neurological manifestations of diabetes mellitus, and recommended to have a neurology consult.  

On the VA podiatry examination in September 2010, the Veteran reported a history of symptomatic hyperkeratotic lesions/calluses on the plantar aspect of both 5th metatarsal heads, and he had a history of pain that included the plantar fascia and the soles of both feet.  The examiner also noted, however, that "superimposed" upon that complaint was diffuse burning pain in both feet, including at night, and he had a diagnosis of symptomatic small fiber neuropathy due to diabetes mellitus.  The doctor noted that although diabetes mellitus was diagnosed in 1994 or 1995, the Veteran complained of burning pain dating back to 1988 to 1990.  

Thus, the two most recent evaluations have found that the Veteran has a separate neuropathy of the feet, due to non-service-connected diabetes mellitus.  The September 2010 examination most clearly identified the symptoms of that condition as diffuse burning pain in both feet.  

Otherwise, his symptoms are associated with, or cannot be dissociated from, the service-connected disabilities.  These symptoms consist of pain in the feet related to the bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, great toe calluses, and calcaneal spurs, as opposed to the diffuse burning pain related to the diabetic neuropathy.  He has slight limitation of motion in the metatarsals.  All of these symptoms and findings, however, have been described as mild, and although the Veteran stated, in September 2006, that his mobility had worsened, and that he could not stand for long periods or walk for short distances without experiencing great pain, the VA examination in October 2006 specifically found no limitations in standing and walking, and did not require any type of support with his shoes.  Similarly, walking ability, standing ability, and distance tolerance were noted to be unimpaired on the 2010 VA examination, although weight bearing was noted to be mildly abnormal at that time, due to the hyperkeratotic lesions beneath the 5th metatarsal heads.  

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, although the Veteran has degenerative joint disease in the feet, the severity has been described as mild.  The examiner, in October 2010, stated that the osteoarthritis was essentially asymptomatic, and that ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

The Board finds the medical reports concerning the symptomatology to be more probative than the Veteran's statements, and the lay statements, which simply state that the Veteran was out sick due to his feet.  In this regard, the medical experts are more qualified to distinguish the symptoms associated with the service-connected conditions from the non-service-connected neuropathy.  The examiner in September 2010 concluded that the findings would provide mild limitation for standing/ambulatory activities of daily living or performance of customary occupational responsibilities, including current work as a security guard.  This is consistent with the other medical evidence of record.  The Veteran's primary complaint concerning his feet is of pain, some of which has been medically attributed to his non-service-connected neuropathy.  

The evidence as a whole establishes that the level of symptomatology resulting from the Veteran's service-connected bilateral foot disabilities is encompassed by the 10 percent rating in effect for each foot, which contemplates "moderate" foot disability in each foot.  In this regard, Board finds that the cumulative effect of the "mild" manifestations more closely approximates the "moderate" foot disability contemplated by the current 10 percent ratings, but not "moderately severe" or "severe," as would be required for a higher rating.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his foot conditions cause him problems on his jobs, as he is unable to stand for walk for long periods of time, and he must frequently take time off due to his foot pain.  Thus, the Board must address the question of whether to refer the case for an extraschedular rating.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In this regard, although the evidence indicates that the Veteran is employed, the standard of marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The rating schedule provides for higher ratings for foot conditions.  His complaints of pain, other than the pain specifically attributed by medical professionals to his non-service-connected neuropathy, have been considered in the current ratings.  The Board finds that the level of disability resulting from the bilateral bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus do not reflect the criteria for a higher rating, but the rating criteria are adequate to evaluate the Veteran's symptoms.  Consequently, the question of an extraschedular evaluation is not raised.  Nevertheless, it is also worth noting that the medical records show infrequent treatment for his feet, and no hospitalizations.  Thus, referral for extraschedular consideration is not warranted. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for right foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus is denied. 

Entitlement to an evaluation in excess of 10 percent for left foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus is denied. 


____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


